DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office of action for application Serial No. 16/839,149. Claims 1-6 have been examined and fully considered. 
Claims 1-6 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of JP2019-099522 filed 
05/28/2019.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 04/03/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
	...an article... in claim 1;
	...a state predictor... in claim 1;
	...a determinator... in claim 1
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Kazunori Shimamura, hereinafter referred to as, Shimamura (JP2010282567A; the citations are based on the provided English Translation) in view of Styler et al. (US 20190101924).
Reading claim 1, Shimamura discloses a transport control device (see at least Para. [0023], “a transport vehicle controller 27”) that controls an operation of a transport system including a transport path (see at least Para. [0020], “The transport vehicle system 1 has a plurality of lap traveling paths 5 and a main traveling path 7 connecting the plurality of lap traveling paths 5”), a plurality of transport vehicles that travel along the transport path (see at least Para. [0024], “The transport vehicle controller 27 has an allocation function of managing a plurality of transport vehicles 3 and assigning transport commands to them”), and transport an article (see at least Para. [0018], “the transport vehicle system is arranged using, for example, a ceiling space in a clean room, and transports an article such as FOUP containing a semiconductor wafer between load ports such as a processing device and an inspection device”), and a transport vehicle controller that assigns a transport command to the transport vehicle (see at least Para. [0034], “the transport vehicle 3A is assigned a command to execute loading of goods at the delivery port 15 of the stocker 11 arranged along the first route 75. The main body of the operation in the following flowchart is the control unit 51 of the transport vehicle 3”), the transport control device comprising: 
	a state predictor (see at least Para. [0044], “the control unit 47”) that is … to receive input of the transport command (see at least Para. [0016], “a traffic jam prediction generation control operation of a transport vehicle controller”; Para. [0042], “the control unit 47 stores the delay information in the congestion prediction table 77 in the memory 48”) and state information indicating a state of the transport system associated with a first period (see at least Para. [0044], “At this time, if the updated total value is lower than the threshold value, the congestion prediction may not be transmitted. The congestion prediction may be a value obtained by multiplying the total value by a coefficient, or may be a value indicating the degree of congestion predicted based on the total value (for example, light / medium / heavy)”), and 	output, for each candidate of a setting value of a parameter to control the operation of the transport system (see at least Para. [0028], “The transport vehicle controller 27 continuously communicates with each transport vehicle 3 in order to create a transport command, and obtains the position information based on the position data transmitted from each transport vehicle 3. The following method is an example of acquiring location information. A plurality of points are set in the transport track so that when the transport vehicle 3 passes through the points, a passing signal is transmitted to the transport vehicle controller 27. Then, the transport vehicle controller 27 stores the point at which the transport vehicle 3 most recently passed and the time when the transport vehicle 3 passed the point. Then, the position of the carrier 3 is calculated and obtained based on the specified speed and time of the point section”), state prediction information indicating a predicted state of the transport system associated with a second period after the first period (see at least Para. [0045], “the traffic jam prediction, it adds the traffic jam prediction information to the set time of its own planned travel route and calculates the shortest travelable route. In this way, since the route can be calculated based on the dynamic information in addition to the set time, the transport efficiency of the transport vehicle 3 is improved. As a result, the frequency of traffic congestion is reduced”); and 
	a determinator that inputs the transport command and the state information associated with a past period before a prediction target period to the state predictor to determine the state prediction information associated with the prediction target period for each candidate of the setting value of the parameter (see at least Para. [0058], “The transport vehicle controller 27 has a memory 48 for storing information on a transport vehicle delay caused by a predetermined event defined as a phenomenon related to the occurrence of congestion, and a means for generating a congestion prediction based on the information on the transport vehicle delay. have. In this system, information about vehicle delays is generated by events defined as phenomena associated with the occurrence of congestion. The transport vehicle controller 27 stores the transport vehicle delay information, and then generates a congestion prediction”), and determines the setting value of the parameter to be applied to the transport system in the prediction target period based on an evaluation result of the state prediction information for each candidate of the setting value of the parameter (see at least Para. [0062], “The route has a plurality of branch portions 71, and the transport vehicle 3 passes through the branch portion 71 most downstream in the transport direction among the branch portions on the upstream side in the transport direction from the occurrence of the event, or immediately after the passage. Information regarding the delay of the transport vehicle is transmitted to the transport vehicle controller 27. As a result, the transport vehicle controller 27 can obtain information regarding the confirmed transport vehicle delay”).
	Shimamura does not explicitly teach 
	…machine learning…
	However, in the same field of endeavor, Styler teaches
	…machine learning (see at least Para. [0030], “The vehicle computing system can input data into the machine-learned model and receive an output. For instance, the vehicle computing system (e.g., the prediction system) can obtain data indicative of the machine-learned model from an accessible memory onboard the autonomous vehicle and/or from a memory that is remote from the vehicle (e.g., via a wireless network). The vehicle computing system can input data (e.g., state date, prediction data, etc.) into the machine-learned model”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Shimamura by combining …machine learning… as taught by Styler. One would be motivated to make this modification in order to convey improve its motion planning to
account for anomalies within the vehicle's surrounding environment, thereby enhancing vehicle/passenger/object safety and vehicle efficiency (see at least Para. [0020]).
Regarding claim 2,  Shimamura in view of Styler teaches the transport control device according to claim 1. Shimamura further discloses wherein the state of the transport system includes at least one of a transport time for each transport command (see at least Para. [0028], “the transport vehicle controller 27 stores the point at which the transport vehicle 3 most recently passed and the time when the transport vehicle 3 passed the point”), a transport amount of the article (see at least Para. [0025], “The processing device 9 transmits a transport request (load grasping request / unloading request) of the processed article W to the manufacturing controller 21”), an operation rate of the transport vehicle (see at least Para. [0033], “Control operation by the control unit of the transport vehicle (transfer operation) The control operation of the control unit 51 of the transport vehicle 3 will be described with reference to FIGS. 4 and 6. 313 FIG. 4 is a flowchart showing a transmission control operation of information regarding the delay of the transport vehicle of the transport vehicle”), status information and position information of the transport vehicle (see at least Para. [0024], “The transport vehicle controller 27 has an allocation function of managing a plurality of transport vehicles 3 and assigning transport commands to them. The "transport command" includes a command related to traveling and a command related to the unloading position and the unloading position”), and speed information of the transport vehicle (see at least Para. [0028], “the position of the carrier 3 is calculated and obtained based on the specified speed and time of the point section”). Regarding claim 3,  the claim(s) recites analogous limitations to claim(s) 1 above, and is/are therefore rejected on the same premise. However, it would have obvious in one ordinary skill in the art at the effective filing date of the application to make continuous:
	a transport command predictor that is machine-learned to receive input of information on the transport command associated with the first period, and output transport command prediction information on the transport command predicted to occur in the second period; 
	wherein the state predictor is machine-learned to further receive input of the transport command prediction information, and output the state prediction information for each candidate of the setting value of the parameter associated with the second period; and 
	the determinator: 
	inputs information on the transport command associated with the past period to the transport command predictor to determine the transport command prediction information associated with the prediction target period; and 
	inputs the transport command and the state information associated with the past period and the transport command prediction information associated with the prediction target period to the state predictor to determine the state prediction information associated with the prediction target period for each candidate of the setting value of the parameter. As a design choice “Making Continuous ” [see MPEP 2144.04], In re Dilnot, 319 F.2d 188, 138 USPQ 248 (CCPA 1963)]. Motivation to duplicate the steps comes from the knowledge well known in the art that doing so would achieve the same end result which the transport control device to determine the transport command prediction information associated with the prediction target period.
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimamura in view of Styler as applied to claim 1 above, and further in view of Ohta (US 2010/0138082).
Regarding claim 4, Shimamura in view of Styler teaches the transport control device according to claim 1. Shimamura further discloses wherein the parameter includes, for each area defined in the transport path (see at least Para. [0020], “The transport vehicle system 1 has a plurality of lap traveling paths 5 and a main traveling path 7 connecting the plurality of lap traveling paths 5. The main traveling path 7 is one orbital route as a whole. A plurality of processing devices 9 are provided along the circuit traveling path 5”)…
	Neither Shimamura nor Styler teaches 	
	…a target value of the number of empty transport vehicles simultaneously existing in the area.
	However, in the same field of endeavor, Ohta teaches 
	…a target value of the number of empty transport vehicles simultaneously existing in the area (see at least Para. [0030], “The travel path assigned by the operator is displayed in color that is different from that of the other segments. An allocation unit 35 allocates the transportation instructions and travel instructions to the transportation vehicles. A queue managing unit 36 manages unallocated transportation instructions and travel instructions”; and Para. [0033], “The total number of existing transportation vehicles, the number of unallocated transportation vehicles, the number of allocated transportation vehicles that have not executed the instructions, and the number of allocated transportation vehicles that are currently executing the instructions or the like are displayed with respect to each of the intra-bay routes”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Shimamura in view of Styler by combining …a target value of the number of empty transport vehicles simultaneously existing in the area as taught by Ohta. One would be motivated to make this modification in order to convey that such required time can be fed back to the route map of each of the transportation vehicles or the like and used in order to
teach more efficient transportation path (see at least Para. [0044]).
Regarding claim 5, Shimamura in view of Styler teaches the transport control device according to claim 1. Neither Shimamura nor Styler explicitly teaches wherein the parameter includes a ratio at which the transport vehicle uses a plurality of entrances and a plurality of exits of an area defined in the transport path.
	However, in same field of endeavor, Ohta teaches/suggest 
	wherein the parameter includes a ratio at which the transport vehicle uses a plurality of entrances and a plurality of exits of an area defined in the transport path (see at least Para. [0033], “a starting point inside the intra-bay route is generated, one is added to the number of transportation instructions and the number of unallocated transportation instructions with respect to the corresponding intra-bay route. When the transportation instruction is allocated, one is subtracted from the number of unallocated transportation instructions, and one is  added to the number of allocated transportation instructions. Then, when execution of the allocated transportation instruction is started, and, for example, when an article assigned in the transportation instruction starts to be loaded, one is subtracted from the number of allocated transportation instructions. Instead of the start of the transportation instruction execution, one may be subtracted from the number of allocated transportation instructions at the completion of such execution”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Shimamura in view of Styler by combining wherein the parameter includes a ratio at which the transport vehicle uses a plurality of entrances and a plurality of exits of an area defined in the transport path as taught by Ohta. One would be motivated to make this modification in order to convey that such required time can be fed back to the route map of each of the transportation vehicles or the like and used in order to teach more efficient transportation path (see at least Para. [0044]).
	Regarding claim 6, Shimamura in view of Styler teaches the transport control device according to claim 1. Neither Shimamura nor Styler explicitly teaches
	wherein the parameter includes a rule to determine which algorithm to use from among a plurality of route selection algorithms prepared in advance when determining a transport route of the transport vehicle to which the transport command is assigned.
	However, in the same field of endeavor, Ohta teaches
	wherein the parameter includes a rule to determine which algorithm (see at least Para. [0037], “Reference numeral 80 of FIG. 5 illustrates an example of a travel instruction given to assign the travel path, and FIG. 6 represents an algorithm of assigning the travel path”) to use from among a plurality of route selection algorithms prepared in advance when determining a transport route of the transport vehicle to which the transport command is assigned (see at least Para. [0043], “In the algorithm of FIG. 6, the travel route is first displayed as in the display 60, and the  transportation vehicle is assigned if necessary. For example, when inspecting the travel route, a special transportation vehicle for inspection is assigned. Then, the travel path is assigned by segment, and the assigned segments are displayed in color that is different from that of the other segments. When deemed necessary, the travel path is corrected by segment. When the travel path is decided, a travel instruction is allocated to the transportation vehicle at a proper time. When the transportation vehicle is presently traveling, for example, the position of the traveling vehicle is displayed as in the display 62”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Shimamura in view of Styler by combining wherein the parameter includes a rule to determine which algorithm to use from among a plurality of route selection algorithms prepared in advance when determining a transport route of the transport vehicle to which the transport command is assigned as taught by Ohta. One would be motivated to make this modification in order to convey that such required time can be fed back to the route map of each of the transportation vehicles or the like and used in order to teach more efficient transportation path (see at least Para. [0044]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663